DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “at least part of a trajectory” in line 5. It is unclear what this trajectory refers to and the claim should be amended to provide clarity.
Claim 8 recites the limitation “a trajectory of the first end” in lines 8 and 9. It is unclear what this trajectory refers to and the claim should be amended to provide clarity.
Claim 9 recites the limitation “a trajectory of the first end” in line 8. It is unclear what this trajectory refers to and the claim should be amended to provide clarity.
Claim 10 recites the limitation “the brush housing part having a groove through which the part passes in the course of moving of the part along the prescribed trajectory” in lines 5-6. The phrasing of the claim makes it unclear as to what the “part” refers to and the claim should be amended to provide clarity.
Claim 11 recites the limitation “a trajectory of the first end” in lines 8 and 9. It is unclear what this trajectory refers to and the claim should be amended to provide clarity.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent No. JP-S56-108358 to Kitashiba Electric Co., Ltd. (hereinafter Kitashiba; provided by the Applicant on 05/18/2021).
Regarding claim 1, Kitashiba teaches a motor (Page 2, lines 1-3), comprising: a commutator (FIG. 3, element 4); a brush (FIG. 3, element 2) configured to come into contact with the commutator to be electrically connected to the commutator (FIG. 3); a first spring (FIG. 3, 3) configured to push the brush along a first direction (see annotated FIG. 3) toward the commutator (4); a second spring (FIG. 3, 11) configured to push the brush (2) along a second direction intersecting the first direction (see annotated FIG. 3); and a holder (FIG. 3, 10) disposed such that the brush (2) is located between the holder (2) and the second spring (11) in the second direction, the holder (10) being configured to hold the brush (2) between the holder and the second spring (FIG. 3).

    PNG
    media_image1.png
    390
    404
    media_image1.png
    Greyscale

Regarding claim 4, Kitashiba teaches the motor of claim 1, further comprising: a guide section (FIG. 3, 10) including the holder and defining at least part of a travel pathway of the brush (2) in the first direction, wherein the second spring (11) is integrated with the guide section (FIG. 4, 12a).
Regarding claim 5, Kitashiba teaches the motor of claim 1, wherein the second spring (11) is a leaf spring (FIG. 3, 11), and the second spring has a part which comes into contact with the brush (FIG. 3) and which has a thickness direction along the second direction (FIG. 4).
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent No. JP2008-092679 to Oki Shigetaka (Hereinafter, “Shigetaka”, provided by the Applicant on 5/18/2021).
Regarding claim 10, Shigetaka teaches a brush housing part (FIG. 3, 8, 9, 10) applicable to a motor (Paragraph [0001]) including a brush (FIG. 1, 8) and a first spring (FIG. 3, 13) having a part configured to move along a first direction (see annotated figure 4) while generating a prescribed trajectory and push the brush, the brush housing part housing the brush, the brush housing part having a groove (FIG. 3, 10) through which the part passes in the course of moving of the part along the prescribed trajectory (Paragraph [0011]).

    PNG
    media_image2.png
    291
    327
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kitashiba in view of Shigetaka.
Regarding claim 2, Kitashiba teaches a motor of claim 1.
Kitashiba does not teach the arrangement wherein the first spring is a helical torsion spring.
However, Shigetaka teaches the arrangement wherein the first spring (FIG. 4, 13) is a helical torsion spring (Paragraph [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Kitashiba with the helical torsion spring of Shigetaka since the substitution of the helical compression spring of Kitasheba with the helical torsion spring of Shigetaka would not result in a different function of the first spring element and the result of the substitution would have been predictable in continuing with the function of forcing the brush towards the commutator.
Regarding claim 3, Kitashiba teaches the motor of claim 1.
Kitashiba does not teach the arrangement wherein the first spring has: a first end which comes into contact with the brush and a second end at an opposite side from the first end, and at least a part of a trajectory of the first end extends beyond a center location of the brush in a direction along the second direction when viewed from the second end.
However, Shigetaka teaches an arrangement wherein the first spring (FIG. 4, 13) has: a first end (FIG. 4, 13b) which comes into contact with the brush (FIG. 1, 8) and a second end (FIG. 4, 13c) at an opposite side from the first end, and at least part of a trajectory of the first end extends beyond a center location of the brush in a direction along the second direction when viewed from the second end (FIG. 4, θ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Kitashiba with the spring assembly of Shigetaka wherein the first spring has a first end which comes into contact with the brush and a second end at an opposite side from the first end, and at least a part of a trajectory of the first end extends beyond a center location of the brush in a direction along the second direction when viewed from the second end since such a configuration results in easier component swapping compared to compression springs.
Regarding claim 9, Kitashiba teaches the motor of claim 1.
Kitashiba does not teach the arrangement further comprising a brush housing part housing the brush, wherein the first spring has a first end which comes into contact with the brush and a second end at an opposite side from the first end, the brush housing part has an opening through which the first end passes from an exterior to an interior of the brush housing part, and the brush housing part has an inner wall having a groove formed along a trajectory of the first end.
However, Shigetaka teaches the arrangement further comprising a brush housing part (FIG. 3, 8, 9, 10) housing the brush (FIG. 1, 8), wherein the first spring (FIG. 3, 13) has a first end (FIG. 4, 13b) which comes into contact with the brush and a second end (FIG. 4, 13a) at an opposite side from the first end, the brush housing part has an opening section (FIG. 4, 15) through which the first end passes from an exterior to an interior of the brush housing part (Paragraph [0033]), and the brush housing part has an inner wall having a groove formed (FIG. 4, 10) along a trajectory of the first end.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Kitashiba with the brush housing configuration of Shigetaka comprising a brush housing part housing the brush, wherein the first spring has a first end which comes into contact with the brush and a second end at an opposite side from the first end, the brush housing part has an opening section through which the first end passes from an exterior to an interior of the brush housing part, and the brush housing part has an inner wall having a groove formed along a trajectory of the first end since this arrangement results in a suppression of axial movement due to vibration of the brush, improving electrical noise and mechanical noise characteristics (Paragraph [0011]).
Allowable Subject Matter
Claim 6 – 8, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 would be allowable for disclosing the second spring having a catch on which the first spring is to be hooked, and the second spring is configured to push the brush along the second direction while the second spring receives resilient force from the first spring.
Kitashiba teaches a second spring (FIG. 3, 11) that pushes a brush (FIG. 3, 2) in a second direction that is perpendicular to the radial first direction that the first spring (FIG. 3, 3) pushes the brush in.
Shigetaka teaches a first spring that is a helical torsion spring (Paragraph [0028]) whose design could make it catch onto the second spring.
However, neither reference teaches the configuration wherein the second spring has a catch wherein the first spring is to be hooked where the second spring receives resilient force from the first spring. Therefore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor and brush assembly configuration of Kitashiba in any way that would result in the claimed invention, making the combination of features allowable.
Claims 7-8 and 11 would be allowable due to their dependence on claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KIEL MIGUEL RODRIGUEZ whose telephone number is (571)272-9881. The examiner can normally be reached Monday - Friday 9:30am - 7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.K.R./Examiner, Art Unit 2832                                                                                                                                                                                                        

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2834